Name: Commission Regulation (EU) NoÃ 1070/2010 of 22Ã November 2010 amending Directive 2008/38/EC by adding to the list of intended uses as a particular nutritional purpose the support of the metabolism of the joints in the case of osteoarthritis in dogs and cats Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  consumption;  agricultural activity
 Date Published: nan

 23.11.2010 EN Official Journal of the European Union L 306/42 COMMISSION REGULATION (EU) No 1070/2010 of 22 November 2010 amending Directive 2008/38/EC by adding to the list of intended uses as a particular nutritional purpose the support of the metabolism of the joints in the case of osteoarthritis in dogs and cats (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Article 10(5) thereof, Whereas: (1) In accordance with Article 10 of Regulation (EC) No 767/2009 the Commission received an application to add the particular nutritional purpose support of the joint function in the case of osteoarthritis as regards dogs and cats to the list of intended uses of feed intended for particular nutritional purposes in Part B of Annex I to Commission Directive 2008/38/EC of 5 March 2008 establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes (2). The Commission made the application, including the dossier, available to the Member States. (2) The dossier included in the application demonstrates that the specific composition of the feed fulfils the particular intended nutritional purpose and that it has no adverse effects on animal health, human health, the environment or animal welfare. The application is therefore valid and the particular nutritional purpose support of the metabolism of the joints in the case of osteoarthritis as regards dogs and cats should be added to the list of intended uses. (3) Directive 2008/38/EC should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Directive 2008/38/EC is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 229, 1.9.2009, p. 1. (2) OJ L 62, 6.3.2008, p. 9. ANNEX In Part B of Annex I to Directive 2008/38/EC, the following row is inserted between the row of the particular nutritional purpose Support of skin function in the case of dermatosis and excessive loss of hair and the row of the particular nutritional purpose Reduction of the risk of milk fever: Particular nutritional purpose Essential nutritional characteristics Species or category of animal Labelling declarations Recommended length of time for use Other provisions Support of the metabolism of joints in the case of osteoarthritis Dogs: Minimum dry matter content of total omega-3 fatty acids 3,3 % and of eicosapentaenoic acid (EPA) 0,38 %. Adequate level of vitamin E. Cats: Minimum dry matter content of total omega-3 fatty acids 1,2 % and of docosahexaenoic acid (DHA) 0,28 %. Increased levels of methionine and manganese. Adequate level of vitamin E. Dogs and cats Dogs:  Total omega-3 fatty acids  Total EPA  Total vitamin E Cats:  Total omega-3 fatty acids  Total DHA  Total methionine  Total manganese  Total vitamin E Initially up to 3 months It is recommended that a veterinary surgeons opinion be sought before use or before extending the period of use.